DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

Claims Status

3.	The response filed on 11/01/2021 has been entered and made of record.
4.	Claims 1, 25 and 50-53 have been amended.
5.	Claims 2-24, 26-49 and 54 have been cancelled.
6.	Claims 55-57 have been added.
7.	Claims 1, 25, 50-53 and 55-57 are currently pending.

                                             Information Disclosure Statement
8.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 11/01/2021.

                                                       Response to Arguments
9.	The applicant's arguments filed on 11/01/2021 regarding claims 1, 25, 50-53 and 55-57 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims. Although a new ground of mappings has been used to address additional limitations that have been added to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited references (He in view of Lee) will continue to be used to meet new claimed limitations.
Regarding claim 1, the applicant argued that He does not disclose the amended limitation of “the CCE comprising a number of resource element groups (REGs) of one orthogonal frequency division multiplexing (OFDM) symbol” and “the CCE structure varying based on the number of symbol or symbols”. (Applicant, page 7, Remarks Made in an Amendment dated 11/01/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, He discloses:
“One S-REG can span over one RB. In addition, a number of S-REGs used for one S-CCE (e.g., which is denoted by NS-REG S-CCE) can be equal to 3. In this example, the S-REG 400 can include only REs in S-REG X, whereas an S-REG 410 can include REs in S-REG X and REs in one S-REG punctured by an RS” (Fig. 4, paragraph[0043]). 
“S-REG 420 can include only REs in S-REG X, whereas an S-REG 430 can include REs in S-REG X, REs in one S-REG punctured by an RS and DMRS REs” (Fig. 4, paragraph[0044]). 

400), a number of S-REGs for one S-CCE (NS-REG S-CCE) can be 3, and a number of S-REGs within one PRB (NS-REG RB) can be 1 (over 1 OFDM symbol). For a second S-REG candidate (e.g., S-REG 420), a number of S-REGs for one S-CCE (NS-REG S-CCE) can be 2, and a number of S-REGs within one PRB (NS-REG RB) can be 1 (over 2 OFDM symbols). For a third S-REG candidate (e.g., S-REG 460), a number of S-REGs for one S-CCE (NS-REG S-CCE) can be 6, and a number of S-REGs within one PRB (NS-REG RB) can be 2 (over 1 OFDM symbol). For a fourth S-REG candidate (e.g., S-REG 480), a number of S-REGs for one S-CCE (NS-REG S-CCE) can be 6, and a number of S-REGs within one PRB (NS-REG RB) can be 2 (over 1 OFDM symbol)” (paragraph[0049]).
“FIG. 10 is an exemplary table that includes shortened physical downlink control channel (S-PDCCH) candidates monitored by a user equipment (UE). The table includes an aggregation level example and defines the common S-PDCCH search space for different S-TTI lengths. As shown in FIG. 10, for an S-TTI length of 2 symbols, the common S-PDCCH search space (SSk (L)) can include a defined aggregation level L (e.g., 1 or 2), a defined size (in S-CCEs) (e.g., 2 or 4), a defined number of S-PDCCH candidates M(L) (e.g., 2), and a defined total number of candidates for S-TTIs in 1 ms (e.g., approximately 24). Similarly, for an S-TTI length of 7 symbols, the common S-PDCCH search space (SSk (L)) can include a defined aggregation level L (e.g., 1, 2, 4 or 8), a defined size (L) (e.g., 1, 2 or 4), and a defined total number of candidates for S-TTIs in 1 ms (e.g., approximately 22)” (Fig. 10, paragraph[0061]).
“In one configuration, techniques for determining a reference signal (RS) type used for S-PDCCH demodulation can be defined. For example, the type of reference signaling used for S-PDCCH demodulation (i.e., cell-specific reference signal (CRS) or demodulation reference signal (DMRS)) in one subframe can be configured by higher layers for an individual UE or indicated by the P-DCI format for one individual UE or a group of UEs. In one example, the type of reference signaling used for S-PDCCH demodulation can be determined based on the S-TTI length. More specifically, a DMRS presence in the S-TTI can be dynamically indicated by the C-DCI format. For example, the DMRS may be not present in one S-TTI k when a S-PDSCH with DMRS has been scheduled in S-TTI k−1, such that RS overhead has been reduced” (paragraph[0065]). 
“In one example, CRS-based S-PDCCH can be used when the S-TTI length is less than one slot due to a limited symbol number in the S-TTI. CRS-based and/or DMRS-based S-PDCCH can be configurable for slot-based S-TTI length in order to achieve beamforming gain with increased RS overhead” (paragraph[0066]). 

In addition to He, Gao also discloses:
“A WTRU may monitor or may need to monitor one or more PDCCH candidates, for example to decode or successfully decode a PDCCH format, such as a DL Control information (DCI) format, that may be intended for the WTRU. A WTRU may decode (e.g., blindly decode) or attempt to decode one or more candidates at each of one or more aggregation levels. The set of PDCCH candidates a WTRU may monitor, may decode (e.g., blindly), may attempt to decode, may need to monitor, may need to decode (e.g., blindly), or may need to attempt to decode may be a search space. Table 6 shows examples of search spaces and associated PDCCH candidates” (paragraph[0072]). 
“A sPDCCH (or sPDCCH region) may include one or more sPDCCH candidates. For example, a sPDCCH region in a sTTI may include NsPDCCH candidates, where NsPDCCH may be determined based on at least one of the following parameters. A parameter may be a sPDCCH resource configuration that may include or identify time and/or frequency resources that may be used. A parameter may be a sTTI resource configuration that may include or identify time and/or frequency resources that may be used. A parameter may be one or more system parameters. A parameter may be a number of The number of available REs may, for example, exclude REs that may be used for at least one of cell-specific reference signals, CSI-RS, DM-RS, and RS for sTTI ” (paragraph[0164]). 
“A sCCE may be determined or defined as a set of REs within a sPDCCH region. For example, a sCCE may be defined or determined as consecutive NsCCE,RE REs in a PRB-pair in a downlink OFDM symbol. One or more of the following parameters may apply. The NsCCE,RE may be 12. The number of sCCEs in a sPDCCH region may be determined based on the number of PRBs and the number of OFDM symbols used for the sPDCCH region. The reference signal type, antenna port number, and/or the number of antenna ports used for a sCCE may be determined based on (or as a function of) at least one of the following: the sTTI resource type; system parameters, WTRU-specific parameters, the associated PRB number, and a transmission mode (e.g., CRS based transmission mode or DM-RS based transmission mode) used for the associated sPDSCH transmission. A sCCE may be determined, defined, and/or configured with one or more short-TTI resource element groups (sREG)” (paragraph[0167]). 
Accordingly, Lee discloses “the CCE structure varying based on the number of symbol or symbols” and “monitoring the control region for downlink control information (DCI) according to the determined CCE structure”.
Regarding newly added claim 55, the applicant cited Figure 5 of He and further argued that He does not teach “the number of REGs being fixed”. (Applicant, page 7, Remarks Made in an Amendment dated 11/01/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, He discloses:
“One S-REG can span over one RB. In addition, a number of S-REGs used for one S-CCE (e.g., which is denoted by NS-REG S-CCE) can be equal to 3. In this example, the S-REG 400 can include only REs in S-REG X, whereas an S-REG 410 can include REs in S-REG X and REs in one S-REG punctured by an RS” (Fig. 4, paragraph[0043]).
“As shown in FIG. 5, for a first S-REG candidate (e.g., S-REG 400), a number of S-REGs for one S-CCE (NS-REG S-CCE) can be 3, and a number of S-REGs within one PRB (NS-REG RB) can be 1 (over 1 OFDM symbol). For a second S-REG candidate (e.g., S-REG 420), a number of S-REGs for one S-CCE (NS-REG S-CCE) can be 2, and a number of S-REGs within one PRB (NS-REG RB) can be 1 (over 2 OFDM symbols). For a third S-REG candidate (e.g., S-REG 460), a number of S-REGs for one S-CCE (NS-REG S-CCE) can be 6, and a number of S-REGs within one PRB (NS-REG RB) can be 2 (over 1 OFDM symbol). For a fourth S-REG candidate (e.g., S-REG 480), a number of S-REGs for one S-CCE (NS-REG S-CCE) can be 6, and a number of S-REGs within one PRB (NS-REG RB) can be 2 (over 1 OFDM symbol)” (paragraph[0049]). 
 
number of S-CCEs can be fixed and correspond to the S-TTI lengths, or the number of S-CCEs can be configured by higher layers for the UEs. The UE can ascertain the number of S-PDCCHs in the control based on a control signal that indicates the number of S-PDCCHs, e.g., the P-DCI format or C-DCI format” (paragraph[0064]). 
Accordingly, He discloses different number of S-REGs of different S-REG structure in Fig. 5. He also discloses the number of REGs being fixed (Fig. 6 and Fig. 7 of He clearly demonstrated that (a number of S-REGs used for one S-CCE can be equal to 3). Therefore, it is clear that He teaches the claim “the number of REGs being fixed”. 
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 

                Claim Objection (minor informalities)

10.	Claims 1, 25, 50, 51, 52 and 53  are objected to because of the following informalities:

Claim 1 recites:
“A method for wireless communication performed at a user equipment (UE), comprising: 
receiving signaling that indicates a number of symbol or symbols comprising a control region; 
a control channel element (CCE) structure for the control region, 
the CCE comprising a number of resource element groups (REGs) of one orthogonal frequency division multiplexing (OFDM) symbol, 
the CCE structure varying based on the number of symbol or symbols; and 
monitoring the control region for downlink control information (DCI) according to the determined CCE structure”.
According to the above claim structure, it appears that “the CCE” in line 6 is referring back to “control channel element (CCE) structure” in line 5 (Accordingly, it appears that “……the CCE” could be a typological error for “…the CCE structure”). In order to avoid the antecedent basis issue, it is suggested to amend as “the CCE structure comprising a number of resource element groups...........”.
If applicant is of the opinion that “the CCE” is not referring back to “a control channel element (CCE) structure” i.e. “CCE” and “control channel element (CCE) structure” are not the same, further clarification is requested and it is suggested to fix the antecedent basis issues. 
Claims 25, 50, 51, 52 and 53 are objected based on the same reasoning as presented in the objection of claim 1.
For the purpose of examinations, the examiner will interpret the claims as best understood. Further clarification is requested to understand what applicant is trying to accomplish.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
13.	Claims 1, 25, 50-53 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (US 2019/0141679 A1), hereinafter “He” in view of Lee et al. (US 2020/0305129 A1), hereinafter “Lee”.
Regarding claim 1, He discloses a method for wireless communication performed at a user equipment (Figs. 4, 6, 10, paragraphs [0034], [0061]-[0068]; method relates to resource elements corresponding to shortened physical downlink control channel candidates in shortened transmission time interval) , comprising: 
receiving signaling that indicates a number of symbol or symbols (Figs. 4, 6, paragraphs [0034], [0064], a number of symbols (M) used for the S-PDCCH transmission) comprising a control region (Figs. 4, 6, paragraphs [0034], [0064], number of S-CCEs can be fixed and correspond to the S-TTI lengths; number of S-PDCCHs in the control based on a control signal that indicates the number of S-PDCCHs, e.g., the P-DCI format or C-DCI format) ; 
determining a control channel element (CCE) structure (Figs. 4, 6, 10, paragraphs [0044], [0061], [0065]-[0066], S-REGs used for one S-CCE) for the control region (Fisg. 4, 6, 10, paragraphs [0044], [0061], [0065]-[0066], exemplary table that includes shortened physical downlink control channel (S-PDCCH) candidates), 
the CCE comprising a number of resource element groups (REGs) (Figs. 4, 6, paragraphs [0043], [0059], [0077], one S-REG can span over one RB and in addition) of one orthogonal frequency division multiplexing (OFDM) symbol (Figs. 4, 6, paragraphs [0043], [0059], [0077], a number of S-REGs used for one S-CCE (e.g., which is denoted by NS-REG S-CCE) ).
While He implicitly refers to “the CCE structure varying based on the number of symbol or symbols; and monitoring the control region for downlink control information (DCI) according to the determined CCE structure”, Lee from the same or similar field of endeavor explicitly discloses the CCE structure varying based on the number of symbol or symbols (paragraphs [0072], [0164], [0167], number of sCCEs in a sPDCCH region may be determined based on the number of PRBs and the number of OFDM symbols used for the sPDCCH region); and 
monitoring the control region for downlink control information (DCI) according to the determined CCE structure (Table 6, paragraphs [0072], [0164], [0167], monitor or may need to monitor one or more PDCCH candidates, for example to decode or successfully decode a PDCCH format, such as a DL Control information (DCI) format, that may be intended for the WTRU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the CCE structure varying based on the number of symbol or symbols; and monitoring the control region for downlink control information (DCI) according to the determined CCE structure” as taught by Lee, in the system of He, so that it (Lee, paragraph [0002]).

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 50, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 51, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 52, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 53, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 55, He discloses the number of REGs being fixed (paragraphs [0043], [0064], a number of S-REGs used for one S-CCE (e.g., which is denoted by NS-REG S-CCE) can be equal to 3; number of S-CCEs can be fixed and correspond to the S-TTI lengths).

Regarding claim 56, He in view of Lee disclose the method according to claim 1.
(paragraphs [0207], [0209], [0210], number of sCCEs used for a sPDCCH transmission may be indicated from the associated sDCI for a sPDSCH transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving additional signaling indicating a portion of the control region being for the DCI, and a second portion of the control region being for data” as taught by Lee, in the system of He, so that it would provide existing applications such as gaming and real-time applications benefit from reduced latency in terms of increased perceived quality of experience (Lee, paragraph [0002]).

Regarding claim 57, He discloses a REG of the number of REGs having 9 resource elements for DCI and 3 resource elements of demodulation reference signal (Fig. 4, paragraphs [0042], [0044], example of shortened transmission time interval (S-TTI) resource element groups (S-REGs); in this example, (12SCs - 3DMRS = 9 DCI)).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SITHU KO/           Primary Examiner, Art Unit 2414